department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel nov number info release date index number dear cc tege eoeg et1 conex-156826-01 this is in reply to your letter to president bush dated date that was forwarded to this office for response in your letter you express concern about the social_security_taxes levied on ministers for purposes of social_security_taxes you request that action be taken to have ministers treated under the federal_insurance_contributions_act fica sec_3101 - of the internal_revenue_code code rather than under the self-employment contributions act seca sec_1401 - you request this action to place some of the tax burden upon parishes and or dioceses we are providing general information on fica seca and the deductions allowed to self-employed persons that we think is relevant to your inquiry social_security and medicare taxes are collected under two systems under fica the employee and the employer each pay half of the taxes under seca the self- employed person pays all the taxes for the tax_year seca taxes equal percent of net_earnings_from_self-employment ie a total of percent for social_security and percent for medicare which is the same rate that employees and employers combined pay in fica_taxes in order for a fica tax obligation to arise three requirements must be met under sec_3121 of the code first there must be an employer-employee relationship second there must be a payment of wages third the payment of wages must be with respect to employment if one of these three requirements is not met liability for fica_taxes does not arise a minister is not generally covered by fica because the minister’s services are generally excepted from the statutory definition of employment sec_3121 of the code excepts from the definition of employment services that are performed by a duly ordained commissioned or licensed minister in the exercise of his ministry in contrast under seca a duly ordained commissioned or licensed minister is liable for self-employment_tax on income derived from his ministry under sec_1402 of the code the performance of services by a duly ordained licensed or commissioned minister in the exercise of his ministry are covered by social_security and medicare under seca unless the minister has qualified for the exemption from self-employment_tax sec_1402 provides for a limited exemption if a minister is conscientiously opposed to public insurance when certain other related qualifications are met thus even though ordained commissioned or licensed ministers may be common-law employees for income_tax purposes they are generally treated as self-employed for social_security purposes in explaining the reason for treating a minister as self-employed for social_security purposes with respect to services performed in the exercise of his ministry the tax_court in silvey v commissioner t c memo observed that congress chose not to place the onus of participation in the old-age and survivors insurance program upon the churches to partly offset the tax burden that falls on self-employed persons sec_164 and sec_1402 of the code provide separate deductions available to all individuals who are subject_to self-employment taxes in explaining these deductions congress stated that their purpose was to achieve parity between employees and self-employed h_r rep no 98th cong 1st sess 1983_2_cb_336 a self-employed_person is entitled to an income_tax deduction under sec_164 of the code for a portion of seca taxes the deduction under sec_164 is taken above_the_line and is available for income_tax purposes only persons who are self- employed for social_security purposes can deduct half of their actual self-employment taxes from gross_income line of the form_1040 u s individual_income_tax_return sec_1402 of the code also provides for a deduction in computing net_earnings_from_self-employment self-employment_tax is computed on schedule se form_1040 self-employment_tax and the deduction is built into the current schedule se the deduction provided by sec_1402 is taken by the taxpayer when the taxpayer performs the computational step of multiplying by trade_or_business income line of the short schedule se or line sec_4a and sec_5b of the long schedule se in summary as a self-employed_person a minister pays self-employment_tax at a rate of percent with respect to services performed in the exercise of his ministry to partly offset this tax burden deductions under sec_164 and sec_1402 are available i hope this general information is helpful to you if you have any questions please contact margaret owens badge no at we appreciate the time and trouble you have taken to provide your comments and suggestions for a change in the present treatment of ministers for social_security purposes the office of the assistant secretary_of_the_treasury for tax policy has been assigned responsibility for formulating the tax policies of the department of the treasury we are therefore sending your letter to that office for its information sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities cc assistant secretary_of_the_treasury for tax policy
